Citation Nr: 9933807	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  95-24 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes ("pension").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to June 
1978.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  A 
hearing was held before the undersigned Member of the Board 
at the RO in November 1998.

The appeal was last before the Board in June 1999, at which 
time it was remanded for further development.  Following 
completion of the requested development, the RO, in a 
Supplemental Statement of the Case mailed to the veteran in 
September 1999, continued to deny the benefit sought on 
appeal.


FINDINGS OF FACT

1.  An acquired psychiatric disability is not shown.

2.  Current manifestations of the veteran's gastrointestinal 
disorder include an absence of nodular lesions or active 
symptoms.

3.  The veteran has no residuals of meningitis.

4.  The veteran's chest wall scar, residual of excision, 
benign tumor, left rib, is not productive of functional 
limitation involving any affected part.

5.  The veteran's abdominal scar is neither tender nor 
symptomatic, nor is it productive of functional limitation 
involving any affected part.

6.  The polyp excised from the veteran's vocal cord in the 
early 1990's was benign; he is free of any residual 
impairment.

7.  Current manifestations of the veteran's bronchitis 
include an absence of rales or shortness of breath; his 
bronchitis is not more than mild in severity.

8.  Manifestations of the veteran's recurrent dermatitis 
include itching; he was free of any skin disease on VA 
examination in August 1999.

9.  Neither varicocele nor renal dysfunction is shown. 

10.  The veteran was born in 1954; he has completed more than 
one year at a community college, and also studied mechanical 
drafting at a trade school; he worked as a busboy in a 
restaurant and his most recent occupational experience was as 
an assembly line worker in a factory.  

11.  The veteran's various disabilities do not preclude him 
from engaging in substantially gainful employment, consistent 
with his age, educational training and occupational history.  


CONCLUSION OF LAW

The requirements for a permanent and total rating for pension 
purposes have not been met.  38 U.S.C.A. §§ 1502, 1521, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.342 and Part 4 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for ninety (90) days or more 
during a period of war and who is permanently and totally 
disabled due to nonservice-connected disabilities that are 
not the result of willful misconduct.  Permanent and total 
disability will be held to exist when an individual is 
unemployable as a result of disabilities that are reasonably 
certain to last throughout the remainder of that person's 
life.  Talley v. Derwinski, 2 Vet. App. 282, 285 (1992); 
38 C.F.R. §§ 3.340(b), 4.15 (1999).  

According to 38 U.S.C.A. § 1502, a finding of permanent and 
total disability is warranted where a veteran experiences any 
disability that is sufficient to render it impossible for an 
average person to follow a substantially gainful occupation.  
The "average person" standard is outlined in 38 C.F.R. 
§ 3.340(a) and § 4.15.  Section 4.15 also provides that a 
total evaluation is based primarily on the average impairment 
in earning capacity, and that permanent loss of the use of 
both hands, or of both feet or of one hand and one foot, or 
the sight in both eyes is considered permanent and total 
disability for pension purposes.  Further, permanent total 
disability evaluations for pension purposes will be 
authorized, provided other requirements of entitlement are 
met, for congenital, developmental, hereditary or familial 
conditions, as well as for disabilities that require 
indefinite periods of hospitalization.  38 C.F.R. § 3.342(b).  

According to 38 C.F.R. § 4.15, the average impairment in 
earning capacity provides the basis upon which a total 
disability rating may be granted.  The criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule), 
found in 38 C.F.R. Part 4 (1999), also provide a means for 
objectively determining total disability.  When impairment is 
commensurate with a 100 percent rating in accordance with the 
schedular criteria, a total rating on a schedular basis is 
warranted.  38 C.F.R. § 3.340(a)(2).  Section 4.17 of Title 
38 of the Code of Federal Regulations provides that all 
veterans who meet the eligibility requirements and who are 
unable to secure or follow a substantially gainful occupation 
by reason of disability likely to be permanent shall be rated 
permanently and totally disabled.  Section 4.17 further 
provides that, for pension purposes, the permanence of 
percentage requirements set forth in 38 C.F.R. § 4.16 (1999) 
is mandatory.  

In a rating decision entered in July 1995 and a Supplemental 
Statement of the Case mailed to the veteran in September 
1999, the RO, in conjunction with its denial of the veteran's 
claim for pension, assigned a noncompensable rating, on an 
analogous basis under Diagnostic Code 9400 of the Rating 
Schedule, for nervous condition; assigned a noncompensable 
rating, on an analogous basis, for gastrointestinal disorder, 
under Code 7307; assigned a noncompensable rating for 
meningitis under Code 8019; assigned a 10 percent rating for 
residuals of excision, benign tumor, left rib from anterior 
chest wall with deformity and disfigurement, under Code 7803; 
assigned a noncompensable rating for scar of abdomen under 
Code 7805; assigned a noncompensable rating for status post 
excision of polyp from vocal cord with hoarseness under Code 
6819; assigned a 10 percent rating for bronchitis under Code 
6600; and assigned, as analogous to eczema, a 10 percent 
rating for recurrent dermatitis under Code 7806.  Service 
connection is in effect for right varicocele, for which the 
RO has assigned a noncompensable rating, on an analogous 
basis, under Diagnostic Code 7533.  The combined rating for 
the veteran's nonservice-connected disabilities is 30 percent 
(and zero percent for his service-connected disablement).  

As noted above, entitlement to pension benefits may be 
objectively determined if the veteran is unemployable as a 
result of permanent disabilities or experiences disabilities 
which would preclude an average person from following a 
substantially gainful occupation, if it is reasonably certain 
that the disabilities are permanent.  38 U.S.C.A. § 1502; 
38 C.F.R. § 4.15.  

As pertinent to an objective determination of total 
disability, for which, as noted above, a means is provided 
through the application of the criteria set forth in the VA 
Rating Schedule, such determination requires an analysis of 
the propriety of the ratings assigned for each of the 
veteran's several disabilities.  

a.  Nervous Condition.  The veteran's nonservice-connected 
nervous condition is, as noted above, rated as noncompensable 
pursuant to Code 9400.  The provisions of Code 9400, as in 
effect prior to November 7, 1996, authorized the assignment 
of a 10 percent rating for psychiatric disability-occasioned 
"mild" social and industrial impairment.  In addition, 
effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  See 61 
Fed. Reg. 52, 695 (1996).  Pursuant to Diagnostic Code 9400 
under the revised criteria, a 10 percent rating is warranted 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  However, when the veteran was psychiatrically 
examined by VA in June 1998, he was found not to have any 
mental disorder.  Therefore, no basis exists to assign a 
related evaluation.

b.  Gastrointestinal disorder.  Under Diagnostic Code 7307, a 
10 percent rating is warranted for gastritis which is chronic 
and manifested by small nodular lesions, and symptoms.  
However, pursuant to 38 C.F.R. § 4.31, where the minimum 
schedular evaluation requires residuals and the schedule does 
not provide for a noncompensable rating, a noncompensable 
rating will be assigned where the required residuals are not 
shown.  When he was examined by VA in June 1998, the veteran 
denied having any digestive system condition.  When he was 
seen for VA outpatient treatment in February 1999, the 
assessments included gastritis.  However, without clinical 
evidence of chronic gastritis or any related nodular lesions, 
the Board is of the view, given the provisions of 38 C.F.R. 
§ 4.31, that the presently assigned noncompensable rating for 
the veteran's gastrointestinal disorder is appropriate.

c.  Meningitis.  Pursuant to Code 8019, a minimum 10 percent 
rating is assignable if residuals of meningitis are present.  
However, when the veteran was examined by VA in November 
1996, he indicated that, while he was treated for meningitis 
in 1978, he was free of any residuals.  Therefore, the Board 
is of the view, given the provisions of 38 C.F.R. § 4.31, 
that the presently assigned noncompensable rating for the 
veteran's meningitis is appropriate.

d.  Excision, left chest.  In accordance with the provisions 
of Code 7803, a superficial scar which is poorly nourished, 
with repeated ulceration, warrants a 10 percent rating.  A 
rating in excess of 10 percent is assignable pursuant to Code 
7805 if the scar is productive of limitation of function of 
any affected part.  However, the record, in its entirety, is 
negative for any evidence demonstrating that the veteran's 
left chest surgical (removal of ribs in the late 1980's) scar 
occasions any functional impairment relative to any affected 
part or extremity.  Accordingly, the Board is of the opinion 
that the presently assigned 10 percent rating for the 
veteran's residuals of excision, benign tumor, left rib from 
anterior chest wall is wholly appropriate.

e.  Scar of abdomen.  A compensable rating is assignable in 
accordance with Code 7805 for a scar which is productive of 
limitation of function of any affected part.  However, as 
pertinent to the provisions of Code 7805, the record, in its 
entirety, is negative for any evidence demonstrating that the 
veteran's abdominal scar occasions any functional impairment 
relative to any affected part.  Further, when the veteran was 
examined by VA in June 1998, his abdominal scar was described 
as being "asymptomatic", and when he was examined by VA in 
May 1994, the scar was noted "not [to be] tender to 
palpation".  Given the foregoing examination findings, a 
compensable rating is not in order in accordance with Codes 
7803 and 7804, respectively.  Therefore, the Board is of the 
opinion, with consideration of the provisions of 38 C.F.R. 
§ 4.31, that the presently assigned noncompensable rating for 
the veteran's abdominal scar is proper.

f.  Excision of polyp from vocal cord.  A compensable rating 
is assignable in accordance with Code 6819 for a malignant 
growth on any specified part of the respiratory system.  
However, the record reflects that a polyp which was excised 
in the early 1990's from the veteran's vocal cord was 
"benign".  In addition, when he was examined by VA in May 
1994, the veteran indicated that he had no residual 
disablement as a result of the excision.  Accordingly, the 
Board is of the opinion, with consideration of the provisions 
of 38 C.F.R. § 4.31, that the presently assigned 
noncompensable rating for the veteran's excised vocal cord 
polyp is proper.

g.  Bronchitis.  Pursuant to Code 6600, bronchitis which is 
of "moderate" severity, with considerable night or morning 
coughing and with slight shortness of breath on exercise, 
warrants a 10 percent rating; bronchitis which is 
"moderately severe" warrants a 30 percent evaluation.  When 
he was examined by VA in May 1994, the entry of air into the 
veteran's lungs was described as being "good bilaterally"; 
no wheezing was heard and no rales were present.  On VA 
examination in November 1996, the veteran was free of 
"shortness of breath" and no rales were found.  Most 
recently, when the veteran was examined by VA in August 1999, 
he was found to be free of rales.  Given the foregoing 
findings of the several VA examinations, inclusive of the 
repeated absence of rales and without evidence that the 
veteran experiences shortness of breath (whether or not 
exercising), the Board is constrained to conclude that the 
veteran's bronchitis is, at most, not more than mild (and is 
clearly not 'moderately severe') in severity.  Therefore, the 
veteran's currently assigned 10 percent rating therefor is 
found to be fully appropriate.  

h.  Recurrent dermatitis.  The veteran's dermatitis is rated 
analogous to eczema in accordance with the provisions of Code 
7806.  38 C.F.R. § 4.20.  Pursuant to Code 7806, dermatitis 
manifested by exfoliation, exudation or itching, if involving 
an exposed surface or extensive area, warrants a 10 percent 
rating; with exudation or constant itching, extensive 
lesions, or marked disfigurement, a 30 percent rating is 
warranted.  When the veteran was seen under non-VA auspices 
in August 1997, he complained of itching involving apparently 
each lower extremity.  On the same occasion, he was given a 
medicating ointment in treatment of "lesions" on his lower 
legs.  In December 1997, he was given an antifungal ointment 
to combat cracking between the toes of his right foot.  In 
February 1999, he was noted to have a rash on his arms, legs 
and buttocks.  Most recently, when examined by VA in August 
1999, the veteran was free of skin disease ("dermatosis") 
of any kind.

In considering whether the veteran's dermatitis is 
appropriately rated as 10 percent disabling, the Board is 
cognizant that he was in 1997 shown to have complained of 
itching as a result of his dermatitis and to have been 
prescribed a medicating cream in response to lesions on his 
lower extremities.  Thereafter, however, the veteran was 
shown to be wholly free of any dermatitis when he was 
examined by VA in August 1999, the report of the latter 
examination comprising the most recent evidence of record.  
Accordingly, the 10 percent rating presently assigned for the 
veteran's recurrent dermatitis is found to be proper.

i.  Right varicocele.  The veteran's right varicocele is 
rated analogous to cystic diseases of the kidney in 
accordance with the provisions of Code 7533.  38 C.F.R. 
§ 4.20.  Pursuant to Code 7533, cystic diseases, in turn, are 
rated as renal dysfunction.  However, the Board would point 
out that, when the veteran was examined by VA in November 
1996, he was free of varicocele; he was also found to be free 
of the same when examined by VA in June 1998.  In addition, 
the record is negative for any indication of renal 
dysfunction.  Therefore, the Board is constrained to conclude 
that the veteran's present noncompensable rating for right 
varicocele is wholly appropriate.

With respect to making an objective determination of total 
disability, in consideration of which the Board has 
undertaken the alphabetized analyses set forth above bearing 
on the propriety of the currently assigned ratings (and 
combined rating) for the veteran's several disabilities, the 
Board would, as noted above, point out that, when overall 
impairment is commensurate with a 100 percent rating in 
accordance with schedular criteria, a total rating on a 
schedular basis is warranted.  38 C.F.R. § 3.340(a)(2).  In 
the alphabetized analyses set forth above, the Board has 
determined that the ratings currently assigned the veteran's 
nonservice-connected disabilities, are, in each instance, 
proper.  Therefore, the 30 percent combined rating assigned 
in consideration of these disabilities is similarly 
appropriate.  Inasmuch as such combined rating does not meet 
the minimum percentage requirements for total disability 
under 38 C.F.R. § 4.16 (and even assuming, without conceding, 
that each of the veteran's nonservice-connected disabilities 
is permanent in accordance with 38 C.F.R. § 4.17), the 
veteran's disabilities are objectively determined not to be 
representative of total disability in accordance with 
38 C.F.R. §§ 4.16 and 4.17.  Accordingly, on the basis of the 
objective "average person" standard of review, a permanent 
and total disability evaluation is not warranted.  

Since the veteran's disabilities do not meet the threshold 
requirements of 38 C.F.R. § 4.17, as applied to pension cases 
through 38 C.F.R. § 4.16, the Board must further determine 
whether the veteran would be eligible for pension benefits on 
the basis of subjective criteria, see Brown v. Derwinski, 
2 Vet. App. 444 (1992), including consideration of a 
claimant's age, education and occupational history, and 
unusual physical and mental defects.  Such subjective 
standard mandate of 38 U.S.C.A. § 1521(a) is created by 
38 C.F.R. § 4.17 and § 3.321(b)(2) being read together.  See 
Talley, supra.  

With respect to the subjective factors bearing on the 
veteran's possible entitlement to pension benefits, such as 
age, education and occupational background, the Board notes 
that the veteran was born in 1954.  When he was seen by VA in 
June 1992 in response to his interest in exploring his 
vocational options, the veteran indicated that he had 
completed one and one-half years at a community college in 
1981-82.  He also indicated that he had studied mechanical 
drafting at a "trade school" in 1980.  He further related 
that he, as of that time, had last worked on an assembly line 
in a factory ("Mid-West Forge") and that he had earlier 
been a busboy and washed dishes in his father's restaurant.  

The veteran contends, in substance, that the collective 
impairment occasioned by his several above-addressed 
disabilities precludes him from securing or maintaining 
substantially gainful employment.  At his November 1998 
hearing, he testified to the effect that, since the late 
1980's, employers had routinely eschewed hiring him owing to 
his various physical problems.  However, the Board notes 
that, when the veteran was psychiatrically examined by VA in 
June 1998, he indicated that he had in fact worked at several 
"odd jobs in 1997".  It also bears emphasis that the record 
reflects that the veteran has been incarcerated on at least 
two occasions since 1980, most recently in 1997, the same 
comprising a wholly neutral (i.e., unrelated to any physical 
impairments) reason for the veteran's non-employment for the 
coincident durations.  Further, while the Board is uncertain 
whether the veteran is working currently, it would 
respectfully point out that merely being unemployed gives 
rise to no inference that one is pertinently unemployable.  
On assessing the foregoing considerations in conjunction with 
the observation that the veteran is still a relatively young 
man, being only in his mid 40's currently, the Board is 
wholly unpersuaded that the veteran's above-identified 
nonservice-connected disabilities (several of which, 
significantly, are not even presently ascertained 
clinically), considered in the context of a subjective 
standard of entitlement to the benefit sought, are so 
incapacitating as to preclude gainful employment.  
Accordingly, entitlement to pension is denied.  38 U.S.C.A. 
§§ 1502, 1521, 5107; 38 C.F.R. §§ 3.321, 3.340, 3.342, and 
Part 4.  


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals




 

